Citation Nr: 1145995	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-25 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel



INTRODUCTION

The Veteran had active duty from May 1984 to May 1987.  He also had Reserve service.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  In an October 1988 rating decision, the RO denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus and the Veteran did not file a timely appeal.

2.  Since the October 1988 rating decision, additional relevant records have not been received which relate to an unestablished fact necessary to substantiate a claim for service connection for hearing loss and/or tinnitus.   


CONCLUSIONS OF LAW

1.  The October 1988 rating decision which denied service connection for hearing loss is final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2011).

2.  The October 1988 rating decision which denied service connection for tinnitus is final, and new and material evidence has not been received to reopen the claim.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the Veteran dated in November 2007, prior to the initial adjudication of the claims to reopen, VA informed him of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the reason for the prior denials per Kent.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), reports of VA and private examinations, and the Veteran's statements in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain. 

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334   (Fed. Circ. 2003).  Further, in light of the fact that there has been no demonstration of tinnitus, or hearing loss disability for VA purposes per 38 C.F.R. § 3.385, at any time during the period on appeal, discussion as to whether additional medical examination or medical opinion is warranted in this case, pursuant to McLenden v. Nicholson, 20 Vet. App. 79 (2006), is rendered moot.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540   (1991).

New and Material Evidence 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

In the absence of clear and unmistakable evidence, a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The determination of whether the veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011).

      Analysis 

In an October 1988 rating decision, the RO denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Notice of the determinations, and the Veteran's appellate rights, were issued to the Veteran in November 1988.  No appeal was taken from those determinations, and the October 1988 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the October 1988 rating decision included service treatment records.  The Veteran denied a medical history of hearing loss or ear trouble in a report of medical history completed in February 1984 in conjunction with examination for entrance into service.  A report of audiometric examination in February 1984 revealed hearing threshold levels in decibels as follows:

Hertz
500
1000
2000
3000
4000
Right
25
20
0
5
5
Left
20
15
5
10
20

A report of audiometric examination in May 1984 revealed hearing threshold levels in decibels as follows:

Hertz
500
1000
2000
3000
4000
Right
10
10
10
5
0
Left
10
5
5
5
10

Service treatment reports indicate that the Veteran was issued ear plugs in July 1985.  He was seen in February 1986 with a complaint of decreased hearing for the past 5 days.  Following physical examination, the assessment was fungal infection with fluid in the middle ear space.  Treatment was prescribed.  

A report of audiometric examination in July 1985 revealed hearing threshold levels in decibels as follows:

Hertz
500
1000
2000
3000
4000
Right
25
20
10
10
5
Left
20
20
0
10
20

A report of audiometric examination in July 1986 revealed hearing threshold levels in decibels as follows:

Hertz
500
1000
2000
3000
4000
Right
20
15
5
10
5
Left
20
15
10
15
20

In a report of medical history completed in conjunction with examination for retirement from service, conducted in April 1987, the Veteran reported a medical history including of ear trouble, hearing loss and tinnitus.  Audiometric examination at that time revealed hearing threshold levels in decibels as follows:

Hertz
500
1000
2000
3000
4000
Right
20
20
5
10
5
Left
25
15
10
15
10

The Veteran underwent a VA examination in September 1987.  The Veteran reported he had been exposed to high noise levels.  He complained of ringing in his ears and loss of hearing.  Audiometric examination at that time revealed hearing threshold levels in decibels as follows:

Hertz
500
1000
2000
3000
4000
Right
5
5
5
0
5
Left
5
5
5
5
10

Speech discrimination ability, using the Central Institute for the Deaf 22 Word List (W-22), was 100 percent in each ear.  The reported diagnoses included tinnitus and rule out hearing loss.

On the basis of the above evidence, the RO denied service connection for hearing loss and tinnitus in the October 1988 rating decision.  It was held that there were no complaints of hearing loss or tinnitus in service, until examination for separation from service, no demonstration of acoustic trauma in service, and no demonstration of hearing loss on audiometric examinations in service or on VA examination after service.  (The pre-June 10, 1999 version of 38 C.F.R. § 4.85 then in effect did not require the use of the Maryland CNC speech discrimination test.)

In June 2007, the Veteran filed a request to reopen his claims for service connection for bilateral hearing loss and tinnitus.  The evidence submitted since the October 1988 rating decision includes duplicate copies of reports of audiometric examinations conducted in July 1985 and July 1986, previously of record at the time of the October 1988 rating decision.  The additional evidence also includes a report of hearing threshold levels, for both ears, on audiometric examinations of the Veteran, as an employee of Gunite Corporation, conducted in May 1997, November 2000, December 2001, October 2003, October 2004, November 2005 July 2006 and June 2007.  The reported audiometric findings did not reflect a threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz of 40 decibels or greater; or that the thresholds for at least three of these frequencies were 26 decibels or greater, in any one test, in any ear.  38 C.F.R. § 3.385.

The duplicate copies of reports of audiometric examinations conducted in July 1985 and July 1986, previously of record at the time of the October 1988 rating decision, are not new.  The reported findings on audiometric examinations of the Veteran conducted in May 1997, November 2000, December 2001, October 2003, October 2004, November 2005 July 2006 and June 2007, are new, but do not raise a reasonable possibility of substantiating the claim for service connection for hearing loss or tinnitus.  This additional evidence shows that the Veteran has current hearing loss, as defined in Hensley.  Hearing loss, as defined in Hensley, had been demonstrated at the time of the October 1988 rating decision, and as such, is cumulative of evidence previously of record.  Further, the additional evidence does not establish the presence of current hearing loss "disability" of either ear, per 38 C.F.R. § 3.385, or current tinnitus, nor any relationship of any disability at issue to service.  Indeed, the additional nonduplicative evidence does not reference tinnitus.  Thus, the additional evidence received subsequent to the October 1988 rating decision, when considered in conjunction with the record as a whole, is not new and material and the requirements to reopen either claim under 38 C.F.R. § 3.156(a) have not been met.

In conclusion, the Board finds that the evidence received since the October 1988 rating decision is not new and material, and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are not reopened.


ORDER

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.  

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for tinnitus is denied.  




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


